                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

                                       NO. 2:19-CR-13-FL-3

 UNITED STATES OF AMERICA,                       )
                                                 )
           v.                                    )
                                                 )                      ORDER
 DERRICK JERMAINE HARVEY,                        )
                                                 )
                         Defendant.              )


       This matter is before the court on defendant’s October 5, 2020, pro se correspondence (DE

165, 166), which the court construes as motions for appointment of counsel and for order directing

the Federal Bureau of Prisons (“FBOP”) to transfer him to a new federal correctional institution.

With respect to defendant’s transfer request, the FBOP has exclusive authority to determine

defendant’s place of imprisonment, and the FBOP’s placement decisions are “not reviewable by

any court.” See 18 U.S.C. § 3621(b). Accordingly, the court lacks authority to order defendant’s

transfer to a new facility. Defendant’s request for placement in a new correctional facility must

be directed to FBOP administrators.

       With respect to defendant’s motion for appointment of counsel, there is no constitutional

right to post-conviction counsel. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); United

States v. Williamson, 706 F.3d 405, 416 (4th Cir. 2013). While the court has discretion to appoint

counsel in certain post-conviction proceedings if the interests of justice so require, defendant fails

to establish good cause for appointment of counsel.

       Defendant also seeks information concerning his “jail credits” and whether he can apply

for compassionate release. Defendant should discuss these issues in the first instance with FBOP

administrators. Moreover, the court cannot give defendant legal advice regarding the procedures



          Case 2:19-cr-00013-FL Document 172 Filed 11/10/20 Page 1 of 2
for applying for compassionate release or seeking review of the FBOP’s calculation of his prior

custody credit.

       Based on the foregoing, defendant’s motion to appoint counsel (DE 166) is DENIED, and

defendant’s motion for order directing the FBOP to transfer him to a new facility (DE 165) is

DISMISSED WITHOUT PREJUDICE.

       SO ORDERED, this the 10th day of November, 2020.


                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              2


          Case 2:19-cr-00013-FL Document 172 Filed 11/10/20 Page 2 of 2
